IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00139-CV
 
Texas A&M University,
                                                                      Appellant
 v.
 
Ryan Bading, Javier Garza, 
Aaron Horn, Joe Jackson, 
Andrew McDow, Michael Rusek, 
Ty Sorell, Scott-Macon, LTD., 
Texas Aggie Bonfire Committee, 
Trevor Jon Saari, H.B. Zachry 
Company, Zachry Construction 
Corporation, Harry Eugene 
Couch, Jr., et al.,
                                                                      Appellees
 
 
 

From the 361st District Court
Brazos County, Texas
Trial Court No. 03-001246-CV-361
 

INTERLOCUTORY ORDER
DISMISSING APPEAL AS TO ONE
APPELLEE





 
          We received a letter from counsel for
Appellee, Trevor Jon Saari, indicating that the issues pertaining to Saari had
been settled and that the appeal as to those issues is moot.
          The Clerk advised the parties in
writing that unless a party to the appeal showed grounds, within 21 days, for
continuing the appeal as between Texas A&M University and Saari, the appeal
between those parties would be dismissed for want of jurisdiction.
          Twenty-one days have passed, and we
have not received a response from any party.
          Accordingly, the appeal between Texas A&M University and Trevor Jon Saari is dismissed.  Tex. R. App. P. 42.3 (a), (c).
 
                                                                   PER
CURIAM
                                                                   
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Order
Opinion
delivered and filed October 26, 2005
Do
not publish
[CV06]


;  Accordingly, we dismiss this appeal for want of jurisdiction.

                                                                   BILL VANCE
                                                                   Justice

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed for want of jurisdiction
Opinion delivered and filed June 9, 1999
Publish